Exhibit 10.2

 

SECOND ADDENDUM TO

FOURTH AMENDED AND RESTATED INDEPENDENT AGENCY AGREEMENT

 

THIS SECOND ADDENDUM TO FOURTH AMENDED AND RESTATED INDPENDENT AGENCY AGREEMENT
(this “Addendum”) is entered into on February 19, 2013 by and between NETSPEND
CORPORATION, a Delaware corporation (“NetSpend”), and ACE CASH EXPRESS, INC., a
Texas corporation (“ACE”).

 

WHEREAS, ACE and NetSpend have entered into that certain Fourth Amended and
Restated Independent Agency Agreement, dated as of June 28, 2008, as amended by
that certain Memorandum of Understanding, dated as of September 9, 2010 (the
“MOU”), as amended further by that certain Addendum to Fourth Amended and
Restated Independent Agency Agreement, dated as of May 1, 2012 (as so amended,
the “Agreement”); and

 

WHEREAS, ACE and NetSpend desire to enter into this Addendum to amend the
Agreement as set forth herein effective as of the Effective Date (as defined
herein);

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.              Addendum.   Subject to Section 10 below, this Addendum shall be
attached to and form a part of the Agreement for all purposes as of the
Effective Date and to the extent anything contained herein conflicts with or
otherwise is different from the provisions of the Agreement, the terms hereof
shall control.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

2. .        Bonus Payment. Within ten (10) days after the Closing (defined
below), NetSpend will make a cash payment to ACE in the amount of $3,000,000.

 

3.              Fees.

 

(a)         Section 6 of the Agreement is hereby amended by adding the following
paragraph (c) thereto:

 

“(c)    ACE shall additionally be entitled to *** as set forth in Schedule 9
hereto (the “***”).”

 

(b)         Schedule 3 to the Agreement is hereby deleted and replaced in its
entirety with Schedule 3 attached hereto.

 

(c)          Schedule 9 attached hereto is hereby added to the Agreement as
Schedule 9.

 

4.              Exclusivity.  The Parties acknowledge and agree that the
restrictions set forth in Section 7 of the Agreement do not apply to any
activities of ACE (or its direct or indirect subsidiaries) conducted outside the
United States.

 

5.              Marketing.  The table set forth in Section 8(b) of the Agreement
shall be deleted and replaced in its entirety with the following:

 

***

 

6                 Termination Date.  Section 17(a) of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“(a)                  The term of this Agreement begins on the Effective Date
and shall continue until terminated in accordance with the next sentence or in
accordance with Section 17(b).  Either Party may cause the term of this
Agreement to expire at 11:59 p.m. (Central Time) on March 31, 2021 or on any
anniversary of that date (March 31, 2021 and any anniversary of that date, the
“Annual Expiration Date”) by giving written notice to the other Party of the
notifying Party’s intent to terminate this Agreement at least 270 days before
the Annual Expiration Date; if that notice is timely given, the term of this
Agreement shall expire on the Annual Expiration Date immediately following the
date on which that notice was given.  Any other reference in this Agreement to
the “termination” of this Agreement shall include, without limitation, the
expiration of the term set forth in this Section 17(a).”

 

7.              MOU.  Section 2 of the MOU is hereby amended by deleting the
last sentence thereof and replacing it with the following:

 

“Notwithstanding anything to the contrary contained herein, in the event that
***.”

 

8.              Other Terms of Agreement.  Except as amended by this Addendum,
the Agreement remains in effect in accordance with its terms as heretofore
amended or supplemented by the parties.

 

9.              Miscellaneous.  This Addendum shall be governed by, construed in
accordance with, and enforced under the laws of the State of Texas without
regard to its conflicts of law principles.  This Addendum may be executed in
counterparts, each of which shall be an original, but all of which shall
constitute one, and the same, document. Signatures of the parties may be
exchanged by facsimile, and such facsimile signature pages shall be deemed
originals in all respects.

 

10.       Effective Date.  With the exception of Section 2 above the terms of
which shall become effective upon the Closing (as defined in that certain
Agreement and Plan of Merger by and among NetSpend Holdings, Inc., Total System
Services, Inc. and General Merger Sub, Inc.), the effective date of the terms of
this Addendum shall be the first day of the first calendar month immediately
following the Closing (the “Effective Date”).

 

Ó2010 NetSpend Corporation

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has entered into this Addendum as of the
date first above written.

 

ACE:

 

 

 

ACE CASH EXPRESS, INC.

 

 

 

 

 

 

 

By:

/s/ Jay Shipowitz

 

 

(Signature of Authorized Officer)

 

 

 

 

 

Jay Shipowitz

 

 

(Print Name of Authorized Officer)

 

 

 

 

 

CEO

 

 

(Title of Officer)

 

 

 

 

 

 

 

NETSPEND:

 

 

 

NETSPEND CORPORATION

 

 

 

 

 

By:

/s/ Daniel Henry

 

 

(Signature of Authorized Officer)

 

 

 

 

 

Daniel R. Henry

 

 

(Print Name of Authorized Officer)

 

 

 

 

 

CEO

 

 

(Title of Officer)

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

NETSPEND FEES

 

1.                                      NetSpend Load Fees/Card Withdrawal Fees

 

NetSpend shall pay to ACE a fee with respect to each month (the “NetSpend Load
Fee”) equal to a percentage of all funds (i) loaded onto NetSpend Cards at
Participating Stores during such month and (ii) loaded onto ACE/NetSpend Cards
(as hereinafter defined) via the NetSpend Service Website during such month (not
including loads made via Direct Deposit (as hereafter defined)), such percentage
to be based on the aggregate amount of funds (i) loaded onto NetSpend Cards at
Participating Stores during such month and (ii) loaded onto ACE/NetSpend Cards
via the NetSpend Service Website during such month (not including loads made via
Direct Deposit) (such aggregate amount, the “Monthly Load Volume”) as follows:

 

 

Monthly Load Volume

 

ACE Percentage

 

 

 

 

 

<$***

 

***

%

>$***

 

***

%

>$***

 

***

%

>$***

 

***

%

 

Notwithstanding the foregoing, in the event that the Monthly Load Volume for a
particular month exceeds $***, the NetSpend Load Fee for such month shall be
equal to the sum of (i) *** and (ii) the product of (A) the Monthly Load Volume
for such month, less $*** and (B) ***%.

 

If a customer effects a Cash Withdrawal from a Participating Store using a
NetSpend Card in any month, ACE shall pay to NetSpend a card withdrawal fee (the
“Card Withdrawal Fee”) equal to a percentage (the “NetSpend Percentage”) of all
Cash Withdrawals effected at Participating Stores for such month, such
percentage to be determined based on the Direct Deposit Load Volume (as
hereinafter defined) for such month as follows:

 

Direct Deposit Load Volume

 

NetSpend Percentage

 

 

 

 

 

<$***

 

***

%

>$***

 

***

%

>$***

 

***

%

>$***

 

***

%

 

Notwithstanding the foregoing, in the event that the Direct Deposit Load Volume
for a particular month exceeds $***, the NetSpend Percentage will be equal to a
fraction, the numerator of which shall be equal to the Direct Deposit Fee (as
hereinafter defined) payable to ACE by NetSpend for such month, and the
denominator of which shall be equal to the Direct Deposit Load Volume for such
month.

 

On or before the second (2nd) Business Day of each month, ACE shall provide
NetSpend with an aggregate list of the number of all Cash Withdrawals effected
at Participating Stores by customers using a NetSpend Card and the aggregate
amount of such Cash Withdrawals for the preceding calendar month. NetSpend will
offset the Cash Withdrawals Fees accrued for a particular month against the
NetSpend Fees payable to ACE for such month.

 

--------------------------------------------------------------------------------


 

2.                                      Monthly Subscription Fees

 

NetSpend shall pay to ACE a fee with respect to each month (the “Monthly
Subscription Fee”) for each ACE/NetSpend Card that is enrolled in a service plan
for which NetSpend collects a monthly fee (“Monthly Customer Subscription Fee”)
from the accountholder (a “Monthly Subscription Account”) for such month. The
Monthly Subscription Fee shall be payable for each customer holding an
ACE/NetSpend Card that is enrolled in a Monthly Subscription Account for each
month or partial month that such customer remains enrolled in such Monthly
Subscription Account.  The Monthly Subscription Fee shall be payable ***.  The
Monthly Subscription Fee with respect to any month shall be equal to a
percentage of all Monthly Customer Subscription Fees collected by NetSpend for
such month, such percentage to be based on the sum of the Monthly Load Volume
and Direct Deposit Load Volume for such month (such aggregate amount, the “Total
Load Volume”) as follows:

 

Total Load Volume

 

Monthly
Subscription Fee

 

 

 

 

 

<$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

 

3.                                      Annual Subscription Fees

 

NetSpend shall pay to ACE a fee with respect to each month (the “Annual
Subscription Fee”) for each ACE/NetSpend Card that is enrolled in an service
plan for which NetSpend collects an annual fee (“Annual Customer Subscription
Fee”) from the accountholder (an “Annual Subscription Account”) for such month.
The Annual Subscription Fee shall be payable for each customer holding an
ACE/NetSpend Card that is enrolled in an Annual Subscription Account for each
month for which NetSpend collects an Annual Customer Subscription Fee from such
customer.  The Annual Subscription Fee shall be payable ***.  The Annual
Subscription Fee with respect to any month shall be equal to a percentage of all
Annual Customer Subscription Fees collected by NetSpend for such month, such
percentage to be based on the Total Load Volume for such month as follows:

 

 

Total Load Volume

 

Annual
Subscription Fee

 

 

 

 

 

<$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

 

--------------------------------------------------------------------------------


 

4.                                      Direct Deposit Fees

 

NetSpend shall pay to ACE a fee with respect to each month (the “Direct Deposit
Fee”) for each ACE/NetSpend Card that is enrolled in a direct deposit program
(“Direct Deposit”).  The Direct Deposit Fee shall be payable ***. The Direct
Deposit Fee with respect to any month shall be equal to a percentage of all
dollars loaded onto ACE/NetSpend Cards via Direct Deposit for such month, such
percentage to be based on the aggregate amount of dollars loaded onto
ACE/NetSpend Cards via Direct Deposit during such month (such aggregate amount,
the “Direct Deposit Load Volume”) as follows:

 

 

Direct Deposit Load Volume

 

ACE Percentage

 

 

 

 

 

<$***

 

***

%

>$***

 

***

%

>$***

 

***

%

>$***

 

***

%

 

Notwithstanding the foregoing, in the event that the Direct Deposit Load Volume
for a particular month exceeds $***, the Direct Deposit Fee for such month shall
be equal to the sum of (i) $*** and (ii) the product of (A) the Direct Deposit
Load Volume for such month, less $*** and (B) ***%.

 

In addition ***

 

5.                                      Transaction Fees

 

NetSpend shall pay to ACE a fee (the “Transaction Fee”) for each purchase, ATM
or other signature, PIN or debit card transaction effected by a customer using
an ACE/NetSpend Card.  For purposes of this Agreement, an “ACE/NetSpend Card” is
a NetSpend Card purchased directly from or through a Participating Store or on
the ACE/NetSpend Acquisition Website.   An ACE/NetSpend Card so purchased shall
remain an ACE/NetSpend Card notwithstanding the expiration and renewal of such
ACE/NetSpend Card.   In addition, all NetSpend Cards activated on the same
account as an ACE/NetSpend Card shall constitute ACE/NetSpend Cards hereunder. 
For the avoidance of doubt, any NetSpend Card that would have constituted an
ACE/NetSpend Card immediately prior to the Effective Date of this Agreement
shall constitute an ACE/NetSpend Card after the Effective Date.  NetSpend
represents and warrants to ACE that all NetSpend Cards for which ACE received
Subscription Fees, Direct Deposit Fees or Transaction Fees from NetSpend
immediately prior to the Effective Date constitute ACE/NetSpend Cards as defined
herein.

 

The Transaction Fee shall be payable ***.

 

The Transaction Fee shall be based on the Total Load Volume for such month as
follows:

 

Total Load Volume

 

Transaction Fee

 

 

 

 

 

<$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

>$***

 

$

***

 

 

6.                                      Funded Cards

 

With respect to each NetSpend Card that is acquired by a customer on the
ACE/NetSpend Acquisition Website (an “ACE Online Acquired Card”), ACE will pay
NetSpend a cash amount of $***

 

--------------------------------------------------------------------------------


 

(the “ACE Online Acquisition Fee”).  NetSpend will offset the ACE Online
Acquisition Fees accrued for a particular month against the NetSpend Fees
payable to ACE for such month.

 

We respect to each ACE Online Acquired Card that is loaded with funds in an
aggregate amount of at least $*** for the first time (an “ACE Online Funded
Card”), NetSpend will pay ACE a cash amount of $*** for the month during which
such ACE Online Acquired Card is so loaded (the “ACE Online Funded Card Fee”).  
Notwithstanding the foregoing, ACE shall not be entitled to receive ACE Online
Funded Card Fees on more than *** ACE Online Funded Cards during any Contract
Year (as hereinafter defined).

 

For purposes of this Agreement, a “Contract Year” is the twelve (12) month
period commencing on April 1, 2013 and ending on March 31, 2014 and each twelve
(12) month period thereafter, as applicable, during the term of this Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 9

 

*** COMPENSATION

 

In the event that the number of *** during a Contract Year is ***, NetSpend will
*** within thirty (30) days after the end of such Contract Year ***.

 

In the event that the number of *** during a Contract Year is ***, NetSpend will
*** within thirty (30) days after the end of such Contract Year ***.

 

In the event that the number of *** during a Contract Year is ***, NetSpend will
*** within thirty (30) days after the end of such Contract Year ***.

 

For purposes of this Schedule 9, ***

 

--------------------------------------------------------------------------------